Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on December 19, 2019.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined 

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of obtaining a first image of a field of view, wherein one or more objects in the field of view do not emit radiation at a particular wavelength; receiving the first image and detecting one or more objects therein; and communicating collision hazard information as recited in the independent claims.
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper. That is, a person could see when an object is not emitting radiation in a particular wavelength (i.e. something is not a certain color) detect the object based on this and communicate collision hazard information (i.e. yell).  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their 
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as “obtaining a first image of a field of view, wherein one or more objects in the field of view do not emit radiation at a particular wavelength; receiving the first image and detecting one or more objects therein” are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Furthermore, the limitation “communicating collision hazard information determined based upon the detected one or more objects” merely uses generic computing components (“memory and a processor”) but also constitutes insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’” Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: (1) “memory” and (2) “processor” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.

The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
As for dependent claims 2-3, 6-7, 9-10, 13-14, 16-17 and 20, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the 
Dependent claim 4-5, 11-12 and 18-19 however, recite claim elements that would not be present in a purely mental process which would not be directed to basic concepts that are similar to any abstract ideas previously identified by the courts.  Accordingly, those claims are patent eligible.

In addition/the alternative, claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim as drafted is software per se as it is a product without any structural recitations. See MPEP 2106.03 I. which states “a product claim to a software program that does not also contain at least one structural limitation has no physical or tangible form, and thus does not fall within any statutory category.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Regarding claim 1, the claim recites “A detection and avoidance system, comprising: memory; and a processor”.  However, the specification ¶ [0070] states “FIGS. 4A and 4B illustrate a flow chart of an example method 400 for detection and avoidance of collision hazards for a vehicle in accordance with one or more embodiments of the present disclosure. In various embodiments, method 400 operates a detection and avoidance system 100 to detect and to communicate the detected collision hazards to a pilot control system such as an autopilot control system of the vehicle such that the vehicle is maneuvered in avoidance of the communicated collision hazard.”  The detection and avoidance system 100 comprises more than just a memory and processor, as can be seen in Fig. 1, making the claim incomplete as all of the elements of the detection and avoidance system 100 would need to be recited in the claim.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Regarding claim 1, the claim recites “A detection and avoidance system, comprising: memory; and a processor”.  However, the specification ¶ [0071] states “At step 402, a first image or image frame of a field of view is obtained at a first camera channel.”  A first channel camera is not recited in the claim and therefore the only claim element present capable of obtaining is the processor which is not supported by the specification.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

claim 1, the claim recites “A detection and avoidance system, comprising: memory; and a processor”.  However, the specification ¶ [0078] states “At step 406, the detected one or more objects are communicated to an analyzing unit to determine collision hazard information based on the detected objects.”  An analyzing unit is not recited in the claim and therefore the only claim element present capable of obtaining is the processor which is not supported by the specification.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Dependent claims 2-7 are rejected as being dependent on a rejected base claim.

Regarding claim 15, the claim recites “A non-transitory computer-readable storage medium having one or more programs configured for execution by a computer”.  However, the specification ¶ [0070] states “FIGS. 4A and 4B illustrate a flow chart of an example method 400 for detection and avoidance of collision hazards for a vehicle in accordance with one or more embodiments of the present disclosure. In various embodiments, method 400 operates a detection and avoidance system 100 to detect and to communicate the detected collision hazards to a pilot control system such as an autopilot control system of the vehicle such that the vehicle is maneuvered in avoidance of the communicated collision hazard.”  The detection and avoidance system 100 comprises more than just a computer, as can be seen in Fig. 1, making the claim incomplete as all of the elements of the detection and avoidance system 100 would need to be recited in the claim.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

claim 15, the claim recites “A non-transitory computer-readable storage medium having one or more programs configured for execution by a computer”.  However, the specification ¶ [0071] states “At step 402, a first image or image frame of a field of view is obtained at a first camera channel.”  A first channel camera is not recited in the claim and therefore the only claim element present capable of obtaining is the computer which is not supported by the specification.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Regarding claim 15, the claim recites “A non-transitory computer-readable storage medium having one or more programs configured for execution by a computer”.  However, the specification ¶ [0078] states “At step 406, the detected one or more objects are communicated to an analyzing unit to determine collision hazard information based on the detected objects.”  An analyzing unit is not recited in the claim and therefore the only claim element present capable of obtaining is the computer which is not supported by the specification.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Dependent claims 16-20 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al., US 2019/0019423A1.

Regarding claim 1, Choi teaches a detection and avoidance system, comprising: 
memory; (Choi, see at least ¶ [0069] which states “The processor may be coupled to, or integrated with a memory device.”) and 
a processor (Choi, see at least ¶ [0069] which states “The processor may be coupled to, or integrated with a memory device.”) configured to: 
obtain a first image of a field of view, wherein one or more objects in the field of view do not emit radiation at a particular wavelength; (Choi, see at least ¶ [0163] which states “In one aspect, the obstacle sensor payload 162 may employ both a radar sensor 412 and a camera (e.g., an infrared camera 414—a camera with an infrared sensor, a visible-near infrared EO sensor 416, or other optical sensors 418) to monitor the airspace adjacent the aircraft to detect cooperative and non-cooperative obstacles within its field of view, along its trajectory, etc.”)
receive the first image and detect one or more objects therein; (Choi, see at least ¶ [0163] which states “In one aspect, the obstacle sensor payload 162 may employ both a radar sensor 412 and a camera (e.g., an infrared camera 414—a camera with an infrared sensor, a visible-near infrared EO sensor 416, or other optical sensors 418) to monitor the airspace adjacent the aircraft to detect cooperative and non-cooperative obstacles within its field of view, along its trajectory, etc.”) and 
communicate collision hazard information determined based upon the detected one or more objects. (Choi, see at least ¶ [0186] which states “Between the radar data from the radar sensor 412 and the camera data from the infrared camera 414, the obstacle sensor payload 162 can provide data reflecting, inter alia, the current position (in three-dimensions), trajectory, and physical characteristics (e.g., size and shape) of each obstacle 344. In addition, the obstacle sensor payload 162 may determine an identification (e.g., a tail number, if known), status (e.g., cooperative or non-cooperative), etc. The location and various operational conditions for each obstacle 344 may then be communicated to the core platform 102 and/or flight control system 116 for appropriate action by the pilot or the aircrew automation system 100.”)

Regarding claim 2, Choi teaches a detection and avoidance system, wherein the particular wavelength is within the ultraviolet range. (Choi, see at least ¶ [0163] which states “In one aspect, the obstacle sensor payload 162 may employ both a radar sensor 412 and a camera (e.g., an infrared camera 414—a camera with an infrared sensor, a visible-near infrared EO sensor 416, or other optical sensors 418) to monitor the airspace adjacent the aircraft to detect cooperative and non-cooperative obstacles within its field of view, along its trajectory, etc.” as claim 1 above states “objects in the field of view do not emit radiation at a particular wavelength”, the particular wavelength being UV.)

Regarding claim 7, Choi teaches a detection and avoidance system, wherein the processor is further configured to determine collision hazard information based on the detected one or more objects. (Choi, see at least ¶ [0163] which states “In one aspect, the obstacle sensor payload 162 may employ both a radar sensor 412 and a camera (e.g., an infrared camera 414—a camera with an infrared sensor, a visible-near infrared EO sensor 416, or other optical sensors 418) to monitor the airspace adjacent the aircraft to detect cooperative and non-cooperative obstacles within its field of view, along 

Regarding claim 8, Choi teaches a method of detection and avoidance by a vehicle, comprising: 
obtaining a first image of a field of view, wherein one or more objects in the field of view do not emit radiation at a particular wavelength; (Choi, see at least ¶ [0163] which states “In one aspect, the obstacle sensor payload 162 may employ both a radar sensor 412 and a camera (e.g., an infrared camera 414—a camera with an infrared sensor, a visible-near infrared EO sensor 416, or other optical sensors 418) to monitor the airspace adjacent the aircraft to detect cooperative and non-cooperative obstacles within its field of view, along its trajectory, etc.”)
receiving the first image and detecting one or more objects therein; (Choi, see at least ¶ [0163] which states “In one aspect, the obstacle sensor payload 162 may employ both a radar sensor 412 and a camera (e.g., an infrared camera 414—a camera with an infrared sensor, a visible-near infrared EO sensor 416, or other optical sensors 418) to monitor the airspace adjacent the aircraft to detect cooperative and non-cooperative obstacles within its field of view, along its trajectory, etc.”)and 
communicating collision hazard information determined based upon the detected one or more objects. (Choi, see at least ¶ [0186] which states “Between the radar data from the radar sensor 412 and the camera data from the infrared camera 414, the obstacle sensor payload 162 can provide data reflecting, inter alia, the current position (in three-dimensions), trajectory, and physical characteristics (e.g., size and shape) of each obstacle 344. In addition, the obstacle sensor payload 162 may determine an identification (e.g., a tail number, if known), status (e.g., cooperative or non-cooperative), etc. The location and various operational conditions for each obstacle 344 may then be communicated to the core platform 102 and/or flight control system 116 for appropriate action by the pilot or the aircrew automation system 100.”)
Regarding claim 9, Choi teaches a method of detection and avoidance by a vehicle, wherein the particular wavelength is within the ultraviolet range. (Choi, see at least ¶ [0163] which states “In one aspect, the obstacle sensor payload 162 may employ both a radar sensor 412 and a camera (e.g., an infrared camera 414—a camera with an infrared sensor, a visible-near infrared EO sensor 416, or other optical sensors 418) to monitor the airspace adjacent the aircraft to detect cooperative and non-cooperative obstacles within its field of view, along its trajectory, etc.” as claim 1 above states “objects in the field of view do not emit radiation at a particular wavelength”, the particular wavelength being UV.)

Regarding claim 14, Choi teaches a method of detection and avoidance by a vehicle further comprising determining collision hazard information based on the detected one or more objects. (Choi, see at least ¶ [0163] which states “In one aspect, the obstacle sensor payload 162 may employ both a radar sensor 412 and a camera (e.g., an infrared camera 414—a camera with an infrared sensor, a visible-near infrared EO sensor 416, or other optical sensors 418) to monitor the airspace adjacent the aircraft to detect cooperative and non-cooperative obstacles within its field of view, along its trajectory, etc.”)

Regarding claim 15, Choi teaches a non-transitory computer-readable storage medium having one or more programs configured for execution by a computer, the one or more programs comprising instructions (Choi, see at least ¶ [0069] which states “The processor may be coupled to, or integrated with a memory device.”) for: 
obtaining a first image of a field of view, wherein one or more objects in the field of view do not emit radiation at a particular wavelength; (Choi, see at least ¶ [0163] which states “In one aspect, the obstacle sensor payload 162 may employ both a radar sensor 412 and a camera (e.g., an infrared camera 414—a camera with an infrared sensor, a visible-near infrared EO sensor 416, or other optical sensors 418) to monitor the airspace adjacent the aircraft to detect cooperative and non-cooperative obstacles within its field of view, along its trajectory, etc.”)
receiving the first image and detecting one or more objects therein; (Choi, see at least ¶ [0163] which states “In one aspect, the obstacle sensor payload 162 may employ both a radar sensor 412 and a camera (e.g., an infrared camera 414—a camera with an infrared sensor, a visible-near infrared EO sensor 416, or other optical sensors 418) to monitor the airspace adjacent the aircraft to detect cooperative and non-cooperative obstacles within its field of view, along its trajectory, etc.”)and 
communicating collision hazard information determined based upon the detected one or more objects. (Choi, see at least ¶ [0186] which states “Between the radar data from the radar sensor 412 and the camera data from the infrared camera 414, the obstacle sensor payload 162 can provide data reflecting, inter alia, the current position (in three-dimensions), trajectory, and physical characteristics (e.g., size and shape) of each obstacle 344. In addition, the obstacle sensor payload 162 may determine an identification (e.g., a tail number, if known), status (e.g., cooperative or non-cooperative), etc. The location and various operational conditions for each obstacle 344 may then be communicated to the core platform 102 and/or flight control system 116 for appropriate action by the pilot or the aircrew automation system 100.”)

Regarding claim 16, Choi teaches a non-transitory computer-readable storage medium having one or more programs configured for execution by a computer, wherein the particular wavelength is within the ultraviolet range. (Choi, see at least ¶ [0163] which states “In one aspect, the obstacle sensor payload 162 may employ both a radar sensor 412 and a camera (e.g., an infrared camera 414—a camera with an infrared sensor, a visible-near infrared EO sensor 416, or other optical sensors 418) to monitor the airspace adjacent the aircraft to detect cooperative and non-cooperative obstacles within its field of view, along its trajectory, etc.” as claim 1 above states “objects in the field of view do not emit radiation at a particular wavelength”, the particular wavelength being UV.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668